FILED
                             NOT FOR PUBLICATION                            OCT 26 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DONGWEN LIN,                                     No. 08-72175

               Petitioner,                       Agency No. A097-359-953

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Dongwen Lin, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen based

on ineffective assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion the denial of a motion to reopen, Reyes v.

Ashcroft, 358 F.3d 592, 595 (9th Cir. 2004), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Lin’s motion because he

failed to comply with the requirements set forth in Matter of Lozada, 19 I. & N.

Dec. 637, 639 (BIA 1988), because Lin did not include sufficient evidence that he

had informed the attorney of the allegations against him, and the alleged

ineffective assistance is not plain on the face of the record. See Reyes, 358 F.3d at

584, 597-99.

      PETITION FOR REVIEW DENIED.




                                          2                                    08-72175